The opinion of the court was delivered by
WheeleR J.
The relation that existed between the defendant and trustee rebuts the presumption that generally would arise . *470between strangers from the performance of valuable services by one for the other, with the knowledge of the other, upon which the law ordinarily would raise an obligation to pay reasonable wages, and raises the presumption that the services were per-fonned on account of the relation, and not for wages, and no obligation to pay wages is implied. The same relation rebuts any presumption that the loan made, without reasonable expectation of repayment, was in fact a payment upon a just debt, and raises the presumption that tho loan was made and' the risk of repayment taken on account of the relation, and not for any other purpose.
Judgment affirmed.